Exhibit 10.01










ALLIANCE ONE INTERNATIONAL, INC.
PENSION EQUITY PLAN

(Formerly the DIMON Incorporated Pension Equity Plan)





































As Amended on May 24, 2006

Effective January 1, 1986





1







TABLE OF CONTENTS

ARTICLE I DEFINITIONS

5

1.01.

Accounting Firm

5

1.02.

Administrator

5

1.03.

Affiliate

5

1.04.

Board

5

1.05.

Cash Balance Plan

5

1.06.

Capped Parachute Payments

5

1.07.

Cause

5

1.08.

Change in Control

6

1.09.

Code

6

1.10.

Committee

6

1.11.

Compensation

7

1.12.

Control Change Date

7

1.13.

Corporation

7

1.14.

Credited Compensation

7

1.15.

Credited Service

7

1.16.

Employee

7

1.17.

Executive

7

1.18.

Fiscal Year

8

1.19.

Good Reason

8

1.20.

Joint and Survivor Annuity

8

1.21.

Net After-Tax Amount

8

1.22.

Normal Retirement Allowance

8

1.23.

Normal Retirement Date

9

1.24.

Offset Amount

9

1.25.

Parachute Payment

9

1.26.

Participant

9

1.27.

Plan

9

1.28.

Pro Ration Percentage

9

1.29.

Retirement, Retire or Retires

10

1.30.

Spouse

10

1.31.

Years of Service

10

ARTICLE II  PARTICIPATION

11

2.01.

Beginning Participation

11

2.02.

Chance in Status

11

ARTICLE III  RETIREMENT ALLOWANCES

12

3.01.

Normal Retirement Allowance

12

3.02.

Description of Forms of Payment

13

3.03.

Pre-Retirement Death Benefit

14

ARTICLE IV  VESTING

15

4.01.

Normal Vesting

15

4.02.

Change in Control

15

ARTICLE V ADMINISTRATION OF THE PLAN

16

5.01.

Generally

16

5.02.

Indemnification

16





2







5.03.

Determining Benefits

16

5.04.

Cooperation

16

5.05.

Claims

16

5.06.

Review of Claims

17

5.07.

Delegation of Committee Responsibilities

18

ARTICLE VI  TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

19

6.01.

Reservation of Rights

19

6.02.

Limitation on Actions

19

6.03.

Effect of Termination

19

ARTICLE VII MISCELLANEOUS

20

7.01.

Limitation on Benefits

20

7.02.

Unfunded Plan

21

7.03.

Other Benefits and Agreements

21

7.04.

Restrictions on Transfer of Benefits

22

7.05.

No Guarantee of Employment

22

7.06.

Successors

22

7.07.

Construction

22

7.08.

Governing Law

22








3







ALLIANCE ONE INTERNATIONAL, INC.
PENSION EQUITY PLAN

INTRODUCTION

Alliance One International, Inc. (the Corporation) maintains the Alliance One
International, Inc. Pension Equity Plan (the Plan) to assist it in attracting
and retaining those employees whose judgment, abilities and experience will
contribute to its continued progress and success. The Plan is designed to
provide retirement and related benefits that supplement the amounts payable
under other deferred compensation plans and arrangements currently maintained by
the Corporation.

The Plan was originally effective January 1, 1986.  The Corporation previously
amended the Plan on or about August 25, 2004 and March 11, 2005.  The Plan is
intended to provide an unfunded supplemental retirement benefit to a select
group of management and highly compensated employees as such terms are used in
sections 201, 301, and 501 of the Employee Retirement Income Security Act of
1974. The Plan must be interpreted and administered in a manner that is
consistent with that intent.





4







ARTICLE I
DEFINITIONS

1.01.

Accounting Firm

Accounting Firm means the accounting or consulting firm designated by the
Corporation.

1.02.

Administrator

Administrator means the Committee and any delegate of the Committee appointed in
accordance with Section 5.07.

1.03.

Affiliate

Affiliate means any corporation which, when considered with the Corporation,
would constitute a controlled group of corporations within the meaning of Code
section 1563(a) determined without reference to Code sections 1563(a)(4) and
1563(e)(3)(C) and any entity, whether or not incorporated, which would be under
common control with the Corporation within the meaning of Code section 414(c).

1.04.

Board

Board means the Board of Directors of the Corporation.

1.05.

Cash Balance Plan

Cash Balance Plan means the Alliance One International, Inc. Pension Plan
(formerly known as the DIMON Incorporated Cash Balance Plan), and any successor
thereto.

1.06.

Capped Parachute Payments

Capped Parachute Payments means the largest amount of Parachute Payments that
may be paid to the Participant without liability under Code section 4999.

1.07.

Cause

(a)

If on the date of the Participant’s separation from service the Participant and
the Corporation are parties to an employment agreement or change in control
agreement that defines the term “Cause” (or a variation thereof), then Cause has
the same meaning as set forth in that agreement.

(b)

If on the date of the Participant’s separation from service the Participant and
the Corporation are not parties to an employment agreement or change in control
agreement that defines the term “Cause” (or a variation thereof), then Cause
means (i) the Participant’s commission of an act constituting fraud, theft,
misappropriation of funds of the Corporation, embezzlement or material
dishonesty; (ii) the Participant’s





5







engaging in conduct that constitutes willful gross neglect or willful gross
misconduct in carrying out the Participant’s duties to the Corporation,
resulting, in either case, in material harm to the Corporation’s financial
condition or reputation; (iii) the Participant’s conviction, or plea of nolo
contendre to, any felony or (iv) the Participant’s refusal or failure to
substantially perform the Participant’s material duties, responsibilities and
obligations to the Corporation. Any act or failure to act on the Participant’s
part shall be considered “willful” if done or omitted to be done by the
Participant not in good faith, and shall not include any act or failure to act
resulting from the Participant’s incapacity.

1.08.

Change in Control

(a)

Change in Control means that (i) any “person” (as such term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended) becomes
the beneficial owner, directly or indirectly, of securities of the Corporation
representing more than 30% of the aggregate voting power of all classes of the
Corporation’s voting securities on a fully diluted basis, after giving effect to
the conversion of all outstanding warrants, options and other securities of the
Corporation convertible into or exercisable for voting securities of the
Corporation (whether or not such securities are then exercisable); (ii) the
shareholders of the Corporation approve (A) a plan of merger, consolidation or
share exchange between the Corporation and an entity other than a direct or
indirect wholly-owned subsidiary of the Corporation or (B) a proposal with
respect to the sale, lease, exchange or other disposal of all, or substantially
all, of the Corporation’s property; or (iii) during any period of two
consecutive years (which period may be deemed to begin prior to the date of this
agreement), individuals who at the beginning of such period constituted the
Board, together with any new members of the Board whose election by the Board or
whose nomination for election by the shareholders of the Corporation was
approved by a majority of the members of the Board then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board.

(b)

Section 1.08(a) to the contrary notwithstanding, a Change in Control shall not
occur by reason of the consummation of the transactions described in the
Agreement and Plan of Reorganization between the Corporation and Standard
Commercial Corporation.

1.09.

Code

Code means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect at the relevant time.

1.10.

Committee

Committee means a committee of the Board appointed to administer the Plan.





6







1.11.

Compensation

Compensation means the taxable earnings for services rendered as an Employee and
paid in cash by the Corporation to the Participant, excluding commissions, extra
pay for temporary foreign service, amounts paid as special incentive bonuses in
connection with the transaction described in Section 1.08(b) and severance or
similar benefits paid by the Corporation on account of termination of
employment, plus amounts deferred under Code sections 401(k) and 125 pursuant to
the Participant’s salary reduction agreement.

1.12.

Control Change Date

Control Change Date means the date on which all of the events necessary for a
Change in Control have occurred.

1.13.

Corporation

Corporation means Alliance One International, Inc. (formerly DIMON Incorporated)
and any successor corporation.

1.14.

Credited Compensation

Credited Compensation means 1.1% multiplied by years of Credited Service
multiplied by the average of the Compensation paid to the Participant with
respect to periods of employment with the Corporation or an Affiliate during the
five consecutive years during the last ten Fiscal Years that the Participant was
employed by the Corporation or an Affiliate that yields the highest number.

1.15.

Credited Service

Credited Service means a Participant’s total period of service as an Employee
who is compensated on a salaried basis plus the additional years of Credited
Service, if any, that the Participant would earn on account of continued
employment as a salaried employee of the Corporation until the date the
Participant attains age 65. All periods of such service (whether or not
consecutive or continuous) shall be aggregated and twelve months of such service
shall constitute a year of Credited Service.

1.16.

Employee

Employee means a person who is an employee of the Corporation or an Affiliate.

1.17.

Executive

Executive means an Employee who is designated by the senior management of the
Company.





7







1.18.

Fiscal Year

Fiscal Year means the Corporation’s taxable year for Federal income tax
purposes.

1.19.

Good Reason

(a)

If on the date of the Participant’s separation from service the Participant and
the Corporation are parties to an employment agreement or change in control
agreement that defines the term “Good Reason” (or a variation thereof), then
Good Reason has the same meaning as set forth in that agreement.

(b)

If on the date of the Participant’s separation from service the Participant and
the Corporation are not parties to an employment agreement or change in control
agreement that defines the term “Good Reason” (or a variation thereof), then
Good Reason means (i) the assignment to the Participant of any duties that are
inconsistent with the Participant’s position with the Corporation as of the
completion of the transaction described in Section 1.08(b); (ii) a decrease in
the Participant’s annual base salary, target bonus or aggregate benefit levels
from those in effect as of the completion of the transaction described in
Section 1.08(b) or (iii) any failure to secure the agreement of any successor
corporation or other entity to the Corporation to fully assume the Plan as
provided in Section 7.06.

1.20.

Joint and Survivor Annuity

Joint and Survivor Annuity means an annuity for the life of the Participant with
a survivor annuity for the Spouse payable during the joint lives of the
Participant and Spouse and which is the actuarial equivalent (using the
actuarial assumptions and methods applicable to the Cash Balance Plan) of an
annuity for the life of the Participant.

1.21.

Net After-Tax Amount

Net After-Tax Amount means the amount of any Parachute Payments or Capped
Parachute Payments, as applicable, net of taxes imposed under Code sections 1,
3101(b) and 4999 and any State or local income taxes applicable to the
Participant as in effect on the date of the first payment under this Plan after
a Control Change Date. The determination of the Net After Tax Amount shall be
made using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Parachute
Payments, as applicable, in effect for the year in which the determination is
made.

1.22.

Normal Retirement Allowance

Normal Retirement Allowance means the benefit described in Section 3.01.





8







1.23.

Normal Retirement Date

Normal Retirement Date means the first day of the month coincident with or next
following a Participant’s retirement from the Corporation or an Affiliate after
meeting the requirements of Section 4.01 or, in the case of a Participant who
satisfies the vesting requirements of Section 4.02, the date the Participant
would have met the requirements of Section 4.01 if the Participant had remained
an Employee of the Corporation.

1.24.

Offset Amount

Offset Amount means the sum of the monthly benefits, if any, payable to or on
behalf of a Participant under the Cash Balance Plan or any supplemental
executive retirement plan maintained by the Corporation or an Affiliate (other
than the DIMON Incorporated Supplemental Executive Retirement Plan) and any
other benefit plan maintained by the Corporation or an Affiliate (other than a
tax-qualified 401(k) plan).  For purposes of Section 3.01(a), the Offset Amount
shall be the monthly amount that would be paid under a single life annuity
commencing as of the Participant’s Normal Retirement Date.  The Offset Amount
shall be determined using the actuarial assumptions and methods applicable to
the Cash Balance Plan as of the date the Participant Retires.

1.25.

Parachute Payment

Parachute Payment means a payment that is described in Code section 280G(b)(2)
(without regard to whether the aggregate present value of such payments exceeds
the limit prescribed by Code section 280G(b)(2)(A)(ii)). The amount of any
Parachute Payment shall be determined in accordance with Code section 280G and
the regulations promulgated thereunder, or, in the absence of final regulations,
the proposed regulations promulgated under Code section 280G.

1.26.

Participant

Participant means an Executive who satisfies the requirements of Article II.

1.27.

Plan

Plan means the Alliance One International, Inc. Pension Equity Plan, formerly
known as the DIMON Incorporated Pension Equity Plan.

1.28.

Pro Ration Percentage

Pro Ration Percentage means the percentage determined by adding the “service
fraction” and the “age fraction” and dividing the sum by two.

(a)

In the case of a Participant who had the title Senior Vice President or above on
July 1, 1995, the “service fraction” is a fraction in which the numerator is the
Years of Service (in whole and fractional years, but not to exceed thirty)
credited to the





9







Participant on the date of termination of employment with the Corporation and
its Affiliates and the denominator of which is thirty. In the case of a
Participant who had the title of Senior Vice President or above on July 1, 1995,
the “age fraction” is a fraction in which the numerator is the Participant’s age
(in whole and fractional years, but not to exceed fifty-five) on the date of
termination of employment with the Corporation and its Affiliates and the
denominator of which is fifty-five.

(b)

In the case of a Participant who is not described in clause (a) above, the
“service fraction” is a fraction in which the numerator is the Years of Service
(in whole and fractional years, but not to exceed twenty-five) credited to the
Participant on the date of termination of employment with the Corporation and
its Affiliates and the denominator of which is twenty-five. In the case of a
Participant who is not described in clause (a) above, the “age fraction” is a
fraction in which the numerator is the Participant’s age (in whole and
fractional years, but not to exceed sixty) on the date of termination of
employment with the Corporation and its Affiliates and the denominator of which
is sixty.

By way of illustration, a Participant who was not a Senior Vice President or
above on July 1, 1995, and who terminates employment at age fifty and after
completing eighteen Years of Service and after satisfying the vesting
requirements of Section 4.02 will have a “service fraction” of 18/25 and an “age
fraction” of 50/60 or 5/6. In that example, the Pro Ration Percentage is 77.7%
(18/25 plus 5/6) divided by 2 = (.72 plus .833) divided by 2.

1.29.

Retirement, Retire or Retires

Retirement, Retire or Retires means the termination of a Participant’s
employment with the Company or an Affiliate for any reason other than the
Participant’s death.

1.30.

Spouse

Spouse means the person to whom the Participant is legally married on the date
the Participant Retires or dies.

1.31.

Years of Service

Year of Service has the same definition as set forth in the Cash Balance Plan.





10







ARTICLE II
PARTICIPATION

2.01.

Beginning Participation

An Executive shall become a Participant in the Plan as of the date that his
participation is approved in writing by a resolution adopted by the
Administrator. An Employee who is not an Executive shall become a Participant in
the Plan as of the date that his participation is approved in writing by a
resolution adopted by the Administrator.

2.02.

Change in Status

A Participant shall cease to be a Participant in the Plan as of the date that
his designation as a Participant is revoked or rescinded in writing by a
resolution adopted by the Administrator, on the date that he ceases to be an
Employee unless, as of that date, he is entitled to receive a benefit under the
Plan in accordance with Article IV or on the date prescribed by Section 4.02.





11







ARTICLE III
RETIREMENT ALLOWANCES

3.01.

Normal Retirement Allowance

(a)

Subject to the requirements and limitations of Article IV and Section 7.01, a
Participant who Retires shall be entitled to receive his Normal Retirement
Allowance under the Plan. If a Participant Retires on or after satisfying the
vesting requirements of Section 4.01, the Normal Retirement Allowance is a
monthly benefit which shall be equal to the difference between (i) and (ii)
below where

(i)  = The Participant’s Credited Compensation (determined as of his Normal
Retirement Date) divided by twelve (12), and

(ii)  = Offset Amount.

If a Participant Retires on or after satisfying the vesting requirements of
Section 4.02 but before satisfying the vesting requirements of Section 4.01, the
Normal Retirement Allowance is a monthly benefit which shall be equal to the
difference between (iii) and (iv) below where

(iii)  = The product of the Pro Ration Percentage times the Participant’s
Credited Compensation (determined as of his termination of employment with the
Corporation and its Affiliates) divided by twelve (12), and

(iv)  = Offset Amount.

The Normal Retirement Allowance shall be payable in accordance with the payroll
practices of the Corporation and its Affiliates, commencing as of the
Participant’s Normal Retirement Date and ending with the payment for the month
in which the Participant dies. Payments of the Normal Retirement Allowance shall
be reduced in accordance with income and employment tax withholding
requirements.

(b)

The automatic form of benefit payable to the married Participant will be a
qualified joint and survivor annuity that is actuarially equivalent (using the
actuarial assumptions and methods in effect under the Cash Balance Plan) to the
Normal Retirement Allowance.  A qualified joint and survivor annuity is the 50
percent joint and survivor annuity described in Plan section 3.02 with the
Participant’s Spouse as the contingent annuitant. The Participant may elect any
optional form described in Plan section 3.02 but only if he has his Spouse’s
written consent obtained under the procedures described in this Plan section.
However, the Participant may elect to receive the 75 percent or 100 percent
joint and survivor annuity with his Spouse as his contingent annuitant, and he
will not be required to have his Spouse’s consent to make the election.

(c)

Subject to the restrictions described in section 3.01(b), a Participant who is
entitled to elect an optional form of payment may elect, or revoke a previous
election and make a new election, within the 90-day period ending on his benefit





12







commencement date, to receive his benefits in one of the forms described in Plan
section 3.02. Each election must be in writing on a form prescribed by the
Administrator. The Participant may not elect any option with a non-Spouse
beneficiary.

3.02.

Description of Forms of Payment

The value of each of the following annuity forms of payment will be the
actuarial equivalent of the Participant’s Normal Retirement Allowance, and each
form of annuity payment will be the actuarial equivalent of the benefit that
would be payable to the Participant as a single life annuity. Actuarial
equivalence shall be determined using the actuarial assumptions and methods in
effect under the Cash Balance Plan.

(a)

Single Life Annuity.  The single life annuity is a monthly benefit that begins
on the Participant’s Normal Retirement Date and is payable throughout the
Participant’s lifetime, ending with the last payment due on the first day of the
month in which the Participant’s death occurs.

(b)

Joint and Survivor Annuity.  The joint and survivor annuity is a monthly benefit
beginning on the Participant’s Normal Retirement Date and payable throughout the
Participant’s lifetime, with either 50 percent, 75 percent or 100 percent of
that monthly amount continuing for life to the Participant’s contingent
annuitant, beginning on the first day of the month following the Participant’s
date of death.

(c)

Five Years Certain and Life Annuity.  The five years certain and life annuity is
a monthly benefit beginning on the Participant’s Normal Retirement Date and
payable throughout the Participant’s lifetime, ending with the last payment due
on the first day of the month in which the Participant’s death occurs; provided
that if the Participant dies within the five-year period following the
Participant’s Normal Retirement Date, payments will continue to the
Participant’s beneficiary for the remainder of the five-year period. If the
beneficiary dies within the five-year period and there is no surviving
contingent beneficiary, then the actuarial equivalent of any remaining monthly
payments will be paid in a lump sum to the beneficiary’s estate.

(d)

Ten Years Certain and Life Annuity.  The ten years certain and life annuity is a
monthly benefit beginning on the Participant’s Normal Retirement Date and
payable throughout the Participant’s lifetime, ending with the last payment due
on the first day of the month in which the Participant’s death occurs; provided
that if the Participant dies within the 10-year period following the
Participant’s Normal Retirement Date, payments will continue to the
Participant’s beneficiary for the remainder of the 10¬year period. If the
beneficiary dies within the 10-year period and there is no surviving contingent
beneficiary, then the actuarial equivalent of any remaining monthly payments
will be paid in a lump sum to the beneficiary’s estate.

The preceding sentences to the contrary notwithstanding, no benefit shall be
payable under Section 3.01 unless the Participant Retires and becomes eligible
to receive his Normal Retirement Allowance under Section 4.01 or Section 4.02.





13







3.03.

Pre-Retirement Death Benefit

A monthly allowance shall be paid to the Participant’s Surviving Spouse, if any,
commencing with the later of the month in which the Participant would have
attained age sixty (60) and the month following the month in which the
Participant dies and ending with the payment for the month in which the
Surviving Spouse dies.  Such benefit shall be equal to:

(i)  If the Participant dies after attaining age fifty (50) but before attaining
age sixty (60), the amount that would be payable to the Surviving Spouse as a
survivor annuity had the Participant Retired on his date of death, started
receiving payment of his Normal Retirement Allowance in the month in which he
attained age (60) in the form of an immediate fifty percent (50%) Joint and
Survivor Annuity with the Surviving Spouse as the contingent annuitant, and died
on the last day of such month; or

(ii)  If the Participant dies on or after attaining age sixty (60), the amount
that would be payable to the Surviving Spouse as a survivor annuity had the
Participant Retired on the day before his date of death and started receiving
payment of his Normal Retirement Allowance in the form of an immediate fifty
percent (50%) Joint and Survivor Annuity with the Surviving Spouse as the
contingent annuitant.

The preceding sentences to the contrary notwithstanding, no benefit shall be
payable under this section 3.03 unless Participant dies after attaining age
fifty (50) but before benefit payments have commenced pursuant to section 3.01.





14







ARTICLE IV
VESTING

4.01.

Normal Vesting

No benefit will be payable to a Participant or Surviving Spouse under the Plan
unless the Participant, while an employee of the Corporation or an Affiliate,
attains age sixty (60) and the sum of the Participant’s age and the number of
Years of Service credited to the Participant equal eighty five (85) except in
the case of a Participant with the title of Senior Vice President or above prior
to July 1, 1995, in which case vesting shall occur when the participant attains
age 55 and the sum of the Participant’s age and number of Years of Service
credited to the participant equal 85.

4.02.

Change in Control

(a)

Notwithstanding Section 4.01, any Participant who is a Participant on a Control
Change Date shall be entitled to benefit payments in accordance with Article
III.

(b)

Notwithstanding Section 4.01, any Participant who is a Participant on the date
of the completion of the transaction described in Section 1.08(b) shall be
entitled to benefit payments in accordance with Article III if, within
twenty-four months after the completion of the transaction described in Section
1.08(b), the Participant is terminated without Cause or the Participant resigns
with Good Reason.





15







ARTICLE V
ADMINISTRATION OF THE PLAN

5.01.

Generally

The Plan shall be administered by the Administrator. Subject to the provisions
of the Plan, the Administrator may adopt such rules and regulations as may be
necessary to carry out the purposes of the Plan. The Administrator’s discretion
to perform or consent to any act or to interpret the Plan is exclusive and shall
be final and conclusive if all similarly situated Participants are treated in a
consistent manner.

5.02.

Indemnification

The Corporation shall indemnify and save harmless the Administrator against any
and all expenses and liabilities arising out of the administration of the Plan,
excepting only expenses and liabilities arising out of his own willful
misconduct. Expenses against which the Administrator shall be indemnified
hereunder shall include without limitation, the amount of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement of a
claim. The foregoing right of indemnification shall be in addition to any other
rights to which the Administrator may be entitled.

5.03.

Determining Benefits

In addition to the powers hereinabove specified, the Administrator shall have
the power to compute and certify the amount and kind of benefits from time to
time payable to or on behalf of Participants under the Plan, to authorize all
disbursements for such purposes, and to determine whether a Participant or
Surviving Spouse is entitled to a benefit under the Plan.

5.04.

Cooperation

To enable the Administrator to perform its functions, the Corporation and its
Affiliates shall supply full and timely information to the Administrator on all
matters relating to the compensation of all Participants, their retirement,
death or other reason for termination of employment, and such other pertinent
facts as the Administrator may require.

5.05.

Claims

It is not necessary to file a claim in order to receive Plan benefits.

On receipt of a claim for Plan benefits, the Administrator must respond in
writing within ninety days. If necessary, the Administrator’s first notice must
indicate any special circumstances requiring an extension of time for the
Administrator’s decision. The extension notice must indicate the date by which
the Administrator expects to render a decision; an extension of time for
processing may not exceed ninety days after the end of the initial period.





16







If a claim is wholly or partially denied, the Administrator must give written
notice within the time provided in the preceding paragraph. An adverse notice
must specify each reason for denial. There must be specific reference to
provisions of the Plan or related documents on which the denial is based. If
additional material or information is necessary for the claimant to perfect the
claim, it must be described and there must be an explanation of why that
material or information is necessary. Adverse notice must disclose appropriate
information about the steps that the claimant must take if he wishes to submit
the claim for review. If notice that a claim has been denied is not furnished
within the time required in the preceding paragraph, the claim is deemed denied.

The full value of a payment made according to the provisions of the Plan
satisfies that much of the claim and all related claims under the Plan against
the Administrator and the Corporation and its Affiliates, each of whom, as a
condition to a payment from it or directed by it, may require the Participant,
Surviving Spouse, or legal representative to execute a receipt and release of
the claim in a form determined by the person requesting the receipt and release.

5.06.

Review of Claims

The Committee must review a claimant’s proper written request for review of a
denied claim. The Committee must receive the written request before sixty-one
days after the claimant’s receipt of notice that a claim has been denied
according to the preceding Plan Section. The claimant and an authorized
representative are entitled to be present and heard if any hearing is used as
part of the review.

The Committee must determine whether there will be a hearing. Before any
hearing, the claimant or a duly authorized representative may review all Plan
documents and other papers that affect the claim and may submit issues and
comments in writing. The Committee must schedule any hearing to give sufficient
time for this review and submission, giving notice of the schedule and deadlines
for submissions.

The Committee must advise the claimant in writing of the final determination
after review. The decision on review must be written in a manner calculated to
be understood by the claimant, and it must include specific reasons for the
decision and specific references to the pertinent provisions of the Plan or
related documents on which the decisions is based. Except as otherwise provided
in this Section, the written advice must be rendered within sixty days after the
request for review is received, unless special circumstances require an
extension of time for processing. If an extension is necessary, the decision
must be rendered as soon as possible but no later than 120 days after receipt of
the request for review. If the Committee has regularly scheduled meetings at
least quarterly, the following rules govern the time for the decision after
review. If the claimant’s written request for review is received more than
thirty days before a Committee meeting, the decision of the Committee must be
rendered at the next meeting after the request for review is received. If the
claimant’s written request for review is received thirty days or less before a
Committee meeting, the decision of the Committee must be rendered at the
Committee’s second meeting





17







after the request for review has been received. If special circumstances (such
as the need to hold a hearing) require an extension of time for processing, the
decision of the Committee must be rendered not later than the Committee’s third
meeting after the request for review has been received. If an extension of time
for review is required, written notice of the extension must be furnished to the
claimant before the extension begins. If notice that a claim has been denied on
review is not received by the claimant within the time required in this
paragraph, the claim is deemed denied on review.

5.07.

Delegation of Committee Responsibilities

The Committee, in its discretion, may delegate to one or more officers of the
Corporation or an Affiliate all or part of the Committee’s authority and duties
under the Plan; provided, however, that the Committee may not delegate its
authority or duties under Article II, Article VI or Section 5.06. The Committee
may revoke or amend the terms of a delegation in accordance with the preceding
sentence but such action shall not invalidate any prior actions of the
Committee’s delegate or delegates that were consistent with the terms of the
Plan and the prior delegation.





18







ARTICLE VI
TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

6.01.

Reservation of Rights

Except as otherwise specifically provided, the Corporation reserves the right to
terminate, amend or modify this Plan wholly or partially at any time and from
time to time. Such right to terminate, amend or modify the Plan shall be
exercised by the Committee or its delegate. Notwithstanding the preceding, with
respect to an affected Participant, the Plan may not be amended, modified or
terminated after a Change in Control unless the affected Participant agrees to
such amendment, modification or termination in writing.

6.02.

Limitation on Actions

The rights of the Corporation set forth in the preceding Section are subject to
the condition that except as provided in Section 4.02, the Committee or its
delegate shall take no action to terminate the Plan or decrease the benefit that
would become payable or is payable, as the case may be, with respect to a
Participant or his Surviving Spouse after a Control Change Date or after the
Participant has satisfied the requirements of Section 4.01.

6.03.

Effect of Termination

Except as otherwise provided in this Article VI, upon the termination of this
Plan by the Committee, the Plan shall be of no further force or effect, and
neither the Corporation or its Affiliates or the Administrator nor the
Participant or his Surviving Spouse shall have any further obligation or right
under this Plan. Likewise, except as otherwise provided in this Article VI, the
rights of any individual who was a Participant and who ceases to be a
Participant shall be forfeited on the date that the individual ceases to be a
Participant.





19







ARTICLE VII
MISCELLANEOUS

7.01.

Limitation on Benefits

(a)

If any benefits payable under this Plan and any other payments that the
Participant is entitled to receive under other plans and agreements constitute
Parachute Payments that are subject to the “golden parachute” rules of Code
section 280G and the excise tax of Code section 4999, the Parachute Payments
shall be reduced if, and only to the extent that, a reduction will allow the
Participant to receive a greater Net After Tax Amount than he would receive
absent a reduction. The remaining provisions of this Section describe how that
intent will be effectuated.

(b)

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to the Participant. The Accounting Firm will also determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.

(c)

The Accounting Firm will next determine the amount of the Participant’s Capped
Parachute Payments. Thereafter, the Accounting Firm will determine the Net After
Tax Amount attributable to the Participant’s Capped Parachute Payments.

(d)

The Participant will receive the total Parachute Payments unless the Accounting
Firm determines that the Capped Parachute Payments will yield the Participant a
higher Net After Tax Amount, in which case the Participant will receive the
Capped Parachute Payments. If the Participant will receive the Capped Parachute
Payments, the Participant’s total Parachute Payments will be adjusted by first
reducing the amount payable under other plans and agreements (with the
reductions first coming from cash benefits and then from noncash benefits). The
Accounting Firm will notify the Participant and the Corporation if it determines
that the Parachute Payments must be reduced to the Capped Parachute Payments and
will send the Participant and the Corporation a copy of its detailed
calculations supporting that determination.

(e)

As a result of any uncertainty in the application of Code sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this
Section, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Section
7.01 (“Overpayments”), or that additional amounts should be paid or distributed
to the Participant under this Section 7.01 (“Underpayments”). If the Accounting
Firm determines, based on either controlling precedent, substantial authority or
the assertion of a deficiency by the Internal Revenue Service against the
Participant or the Corporation, which assertion the Accounting Firm believes has
a high probability of success, that an Overpayment has been made, that
Overpayment will be treated for all purposes as a loan ab initio that the
Participant must repay to the Corporation together with interest at the
applicable federal rate under Code section 7872(f)(2); provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Participant to the Corporation unless, and only to the extent that, the deemed
loan and payment would either reduce the amount on which the Participant is
subject to tax under Code





20







section 4999 or generate a refund of tax imposed under Code section 4999. If the
Accounting Firm determines, based upon controlling precedent or substantial
authority, that an Underpayment has occurred, the Accounting Firm will notify
the Participant and the Corporation of that determination and the amount of that
Underpayment will be paid to the Participant promptly by the Corporation.

(f)

All determinations made by the Accounting Firm under this Section 7.01 are
binding on the Participant and the Corporation and must be made within sixty
days after the Participant’s termination of employment with the Corporation and
its Affiliates unless reasonable cause requires an extension of time. The
Accounting Firm must provide the Participant and the Corporation written notice
of any required extension before the end of the sixty-day period; but the
Accounting Firm must make its determinations under this Section 7.01 as soon as
possible and not later than nine months after the Participant’s termination of
employment with the Corporation and its Affiliates.

7.02.

Unfunded Plan

The Corporation and its Affiliates have only a contractual obligation to make
payments of the benefits described in the Plan. All benefits are to be satisfied
solely out of the general corporate assets of the Corporation and its Affiliates
which shall remain subject to the claims of its creditors. No assets of the
Corporation or its Affiliates will be segregated or committed to the
satisfaction of its obligations to any Participant or Surviving Spouse under
this Plan. If the Corporation or an Affiliate, in its sole discretion, elects to
purchase life insurance on the life of a Participant in connection with the
Plan, the Participant must submit to a physical examination, if required by the
insurer, and otherwise cooperate in the issuance of such policy or his rights
under the Plan will be forfeited. The Corporation may establish a trust, the
assets of which shall remain subject to the claims of creditors of the
Corporation and Affiliates, in anticipation of the Corporation’s obligations
under the Plan. If not previously established, such trust shall be established
as of a Control Change Date and the Corporation (or its successor) shall
contribute assets to such trust at least equal to the present value of
Participants’ benefits (whether or not vested and determined using the actuarial
assumptions and methods applicable to the Cash Balance Plan) and maintain such
funded status until all obligations owed by the Plan to Participants and their
Surviving Spouses have been paid in full.

7.03.

Other Benefits and Agreements

The benefits, if any, provided for a Participant or a Surviving Spouse under the
Plan are in addition to any other benefits available to such persons under any
other plan or program of the Corporation for its employees, and, except as may
otherwise be expressly provided for, the Plan shall supplement and shall not
supersede, modify or amend any other plan or program of the Corporation or an
Affiliate in which a Participant is participating.





21







7.04.

Restrictions on Transfer of Benefits

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or his Surviving Spouse should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right to a benefit hereunder, then such right or benefit, in the discretion of
the Administrator, shall cease and terminate, and, in such event, the
Administrator may hold or apply all or part of the benefit of such Participant
or Surviving Spouse in such manner and in such portion as the Administrator may
deem proper.

7.05.

No Guarantee of Employment

The Plan does not in any way limit the right of the Corporation or an Affiliate
at any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an officer of the Corporation or an Affiliate. In no
event shall the Plan by its terms or implications constitute an employment
contract of any nature whatsoever between the Corporation or an Affiliate and a
Participant.

7.06.

Successors

The Plan shall be binding upon the Corporation and its successors and assigns;
subject to the powers set forth in Article VI, and upon a Participant and his
Surviving Spouse and either of their assigns, heirs, executors and
administrators.

7.07.

Construction

Headings are given for ease of reference and must be disregarded in interpreting
the Plan. Masculine pronouns wherever used shall include feminine pronouns and
the use of the singular shall include the plural.

7.08.

Governing Law

This Plan shall be governed by the laws of the Commonwealth of Virginia (other
than its choice-of-laws provisions) except to the extent that the laws of the
Commonwealth of Virginia are preempted by the laws of the United States.





22










As evidence of its adoption of the Plan, Alliance One International, Inc. has
caused this instrument to be signed by its duly authorized officer this _24____
day of ___May___________, 2006.

ALLIANCE ONE INTERNATIONAL, INC.

By

/s/ Michael K. McDaniel

Title

SVP Human Resources   





 

23





